Citation Nr: 0913837	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  07-10 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
service-connected residuals of fracture of the right 4th 
metacarpal of the right hand.

2.  Entitlement to service connection for bowel spasms.

3.  Entitlement to service connection for hand cramps.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and Spouse


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to 
February 1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied and increased (compensable) 
rating for residuals of right 4th metacarpal fracture, and 
denied service connection for bowel spasms and hand cramps.

In February 2009, the Veteran testified at a personal hearing 
at the RO before the undersigned Acting Veterans Law Judge.  
A transcript of the hearing is of record.  At the personal 
hearing, the Veteran submitted additional evidence, 
consisting of images of her hands, accompanied by waiver of 
RO consideration.

The issues of entitlement to service connection for bowels 
spasms and hand cramps are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran's right 4th metacarpal fracture residuals have 
for the entire period of increased rating claim manifested 
pain, but no limitation of motion or arthritis.




CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
residuals of right 4th metacarpal fracture have not been met 
for any period of increased rating claim.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1- 4.14, 4.21, 4.40, 4.45, 4.59, 
4.71A, Diagnostic Codes 5010-5003, 5230-5227 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA, by letter 
mailed in June 2008, after its initial adjudication of the 
Veteran's right 4th metacarpal fracture residual claim.  
Following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the Veteran's claim in November 2008.  There is 
no indication or reason to believe that the ultimate decision 
of the RO on the merits of this claim would have been 
different had VCAA notice been provided before the initial 
adjudication of the claim.

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In this case, the June 2008 letter informed the Veteran that 
she must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the Veteran's employment and daily life.  It also included 
information on how VA determines the disability rating by use 
of the rating schedule, and provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain), to include treatment records, 
Social Security determinations, statements from employers 
concerning the impact of the disability on the Veteran's 
employment, and statements from persons concerning their 
observations of how the disability has affected the Veteran.  
It also informed the Veteran of the assistance that VA would 
provide to obtain evidence on her behalf.

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the Veteran's entitlement to an increased rating.  In any 
event, the Veteran was provided the specific criteria for 
rating the disability in the June 2008 letter.

Although the Veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for the 
increased rating sought, the Board finds that there is no 
prejudice to her in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that a 
compensable rating is not warranted for the Veteran's 
service-connected residuals of right 4th metacarpal fracture.  
Consequently, no new effective date will be assigned, so 
there can be no prejudice regarding notice about effective 
dates.  

The Board also notes that the Veteran has been afforded an 
appropriate VA examination, and service treatment records, 
private medical records, and pertinent VA medical records 
have been added to the record.  Neither the Veteran nor her 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  In sum, the Board is satisfied 
that that any procedural errors in the originating agency's 
development and consideration of these claims were 
insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim 
for increased rating.

Rating Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2008).  In general, the degree of 
impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).

A noncompensable (0 percent) rating has been assigned for the 
residuals of fracture of the right 4th metacarpal under 
38 C.F.R. § 4.71A, Diagnostic Code 5230-5227 (2008) (a 
hyphenated Diagnostic Code is used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned).  Under 
Diagnostic Code 5230, any limitation of motion of the ring or 
little finger is considered noncompensably (0 percent) 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5230.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis, due 
to trauma, substantiated by x-ray findings, will be rated as 
degenerative arthritis.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis established by x-ray findings is to be rated on the 
basis of limitation of motion under the appropriate Codes for 
the specific joint or joints involved.  As noted, however, 
any limitation of motion is considered noncompensably (0 
percent) disabling.  A 10 percent rating is warranted when 
limitation of motion under the appropriate diagnostic code in 
non-compensable or when there is x-ray involvement of 2 of 
more major joints or 2 or more minor joint groups.  A 20 
percent rating is permitted when there is x-ray evidence of 
degenerative arthritis involving 2 or more major joints or 2 
or more minor joint groups with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5010. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  

Rating of Residuals of Fracture of 4th Metacarpal

The Veteran contends that her service-connected right 4th 
metacarpal fracture residuals of the right hand warrant a 
compensable rating.  She reports occasional pain with 
exposure of the right hand to cold air.  At the February 2009 
personal hearing, the Veteran testified that in service she 
suffered pain and swelling; and that the current symptoms 
were deformity (shortness) of the finger.  

The Veteran also testified that she had cramping of the hand 
with use during such activities as typing, although service 
connection for cramps of the entire hand is a separate issue 
on appeal, and has not been established as a part of the 
service-connected right 4th metacarpal fracture residuals of 
the right hand.  See 38 C.F.R. § 4.14 (the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation is 
to be avoided). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board finds that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.

According to service treatment records, the Veteran suffered 
a simple fracture of her right 4th and 5th metacarpal bones 
while playing softball on active duty during April 1976.

June 2005 VA (fee based) examination findings show right and 
left ring and little finger ranges characterized as equal in 
all tested ranges.  Neurological examination was equal and 
full bilaterally.  X-ray images for the right hand were 
negative.

In March 2007, the Veteran underwent another VA (fee based) 
examination.  She complained of right hand pain due to use 
and, in particular, typing.  She had no treatment for this 
problem.  Upon physical examination, the Veteran had full 
ranges of motion, negative Phalen's and Tinel's sign, and 
negative nerve compression test.  Neurological examination 
was otherwise normal.  X-ray results did not reveal 
impairment pertaining to the right 4th metacarpal, in 
particular.

The Veteran underwent an additional VA (fee based) 
examination in April 2008 to assess the nature and severity 
of her right fourth metacarpal fracture residuals.  The 
Veteran stated that her hand was broken as the result of an 
assault in 1976.  She complained of pain in her hand when 
exposed to cold air.  Upon physical examination, the Veteran 
was able to tie shoe laces, fasten buttons, and pick up paper 
without difficulty.  She was able to approximate fingers to 
the transverse crease of the palm for all digits.  Range of 
motion testing revealed no limitation of motion for any 
digit.  The Veteran's hand strength was normal bilaterally 
and there was no ankylosis.  There was no limitation by pain, 
fatigue, weakness, lack of endurance or incoordination for 
any digit, including after repetitive motion.  The Veteran 
declined x-rays at this time.

Upon consideration of this and other evidence of record, the 
Board notes that a compensable rating is not permitted under 
Diagnostic Code 5227 (ankylosis of ring or little finger) or 
Diagnostic Code 5230 (limitation of motion of the ring or 
little finger); only 0 percent disability ratings are 
provided for limitation or ankylosis of the ring or little 
finger.  38 C.F.R. § 4.71a.  

The Veteran is seeking a higher rating and the issue of the 
evaluation to be assigned to all manifestations of the 
service-connected disability is reasonably raised in the 
record.  As such, consideration will be given to whether any 
separate evaluations should be assigned under other 
applicable Diagnostic Codes.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).

First, the Board has considered whether a separate 
compensable evaluation is warranted based on any neurologic 
dysfunction of the finger or hand.  Based upon the negative 
neurologic findings during the March 2007 fee based 
examination and other negative findings in examination 
reports of record, the Board finds that the disability does 
not result in impairment of the median or ulnar nerve in the 
hand.  Even were neurological findings shown in the Veteran's 
hand, such findings or symptoms must be related to the 
service-connected disability by competent evidence before a 
higher or separate rating could be assigned for neurological 
manifestations.  See 38 C.F.R. § 4.14 (the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation is 
to be avoided).  Hence, a separate rating based on neurologic 
impairment is not warranted.  See 38 C.F.R. § 4.124a, 
Diagnostic Codes 8515, 8516.

Similarly, while the Veteran describes limited use of the 
right hand, she does not contend, nor does the medical 
evidence show, that she has lost the use of the right hand or 
lost all effective functioning of the hand due to the 
service-connected fracture of the right 4th metatarsal.  
Service connection has not been established for such 
generalized complaints that involved the entire hand, as 
opposed to the service-connected right finger disability.  
Thus, the service-connected residuals of fracture of the 
right 4th metacarpal of the right hand does not approximate 
disabilities based on amputation of the finger or hand, or 
loss of use of the hand.  See 38 C.F.R. §§ 4.63, 4.71a, 
Diagnostic Codes 5125, 5155.

The Board must also consider whether a higher disability 
rating is warranted based on functional loss due to pain or 
weakness, fatigability, incoordination, or pain on movement 
of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In addition, it is 
important to note that under 38 C.F.R. 
§ 4.45(f) multiple involvements of the interphalangeal joints 
are considered groups of minor joints, ratable on parity with 
major joints.  Here, the Board notes the Veteran's testimony 
regarding impairment of function in occupational settings, 
such as typing; however, the Board finds that the objective 
clinical findings contained in examination reports of record 
are more probative in establishing that the Veteran does not 
suffer from additional disability due to repetitive use of 
her right 4th metacarpal, specifically.  

In making this determination, the Board notes that associated 
complaints pertaining to the Veteran's hand cramp claim are 
addressed in the Remand that follows this decision.  

The Board has considered whether there is any other schedular 
basis for granting a higher or separate rating during this 
period but has found none.  In particular, the Board notes 
that arthritis by x-ray findings has not been shown in the 
joints proximate to the Veteran's right 4h metacarpal during 
any VA examination, although x-rays associated with the March 
2007 VA examination noted osteoarthritic changes in other 
parts of the Veteran's right hand that have not been related 
by competent evidence to the service-connected right 4th 
metacarpal fracture disability.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5003.  

The Board has considered whether a higher rating is warranted 
for any portion of the evaluation period; however, at no time 
during the period in question has the disability warranted a 
compensable rating.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In conclusion, a preponderance of the evidence is 
against the claim of entitlement to a compensable rating for 
her service-connected right 4th metacarpal fracture 
residuals.  The Board is obligated to decide cases based on 
the evidence before it.  Based on the evidence of record, a 
higher rating is not in order.

Extra-schedular Consideration

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of those contemplated 
by the assigned rating.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order for any period.


ORDER

An increased (compensable) disability rating for service-
connected residuals of right 4th metacarpal fracture is 
denied.


REMAND

The Veteran contended at the February 2009 Board personal 
hearing that she has extensive functional impairment due to 
cramping in her hand which she believes is associated with 
her service-connected right 4th metacarpal fracture 
residuals.  In the  June 2005 VA (fee based) examination 
report, the examiner assessed the Veteran as having residual 
cramping due to her service-connected right 4th metacarpal 
fracture; however, a March 2007 fee based examination report 
noted that the Veteran's finger tips were bluish at the tips 
and cold, consistent with Raynaud's type phenomena.  In 
assessing the Veteran's right hand complaints, it is noted 
that service treatment records address a fracture of the 
right 5th metacarpal as well as the right 4th metacarpal, of 
which a claim has been certified for appeal by the RO and 
addressed above.  The suggestion of more orthopedic 
involvement pertaining to the in-service 1976 hand fracture, 
combined with the Veteran's current complaints of additional 
orthopedic and neurological manifestations of a right hand 
disability, warrants an a VA examination to ascertain the 
nature and etiology of the Veteran's right hand cramps.

With regard to the claim for service connection for bowel 
spasms, service treatment records show the Veteran was seen 
for medical treatment of abdominal cramps, diarrhea, and 
dizziness in October 1977.  She complained of stomach cramps 
and frequent indigestion at the time of her separation in 
January 1985, associated with milk products.  Pertinent past 
medical history pertaining to the Veteran's claimed bowel 
spasms includes an appendectomy.  The Veteran has also had 
problems a partial hysterectomy and a history of 
endometriosis prior to her hysterectomy, with symptoms of 
discomfort also referable to her abdomen.  Private outpatient 
records from September 2001 show a diagnosis of lactose 
intolerance, possible gastroesophageal reflux disease, and 
possible Meckel's diverticulum.  Because there is some 
evidence of gastrointestinal problems in service and current 
complaints and diagnoses of gastrointestinal symptom, a VA 
examination is warranted to ascertain the nature and etiology 
of the claimed bowel spasms.

As the claims are otherwise being remanded, the Board notes 
that the Veteran was not provided with information, pursuant 
to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
aff'd sub nom. Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. 
Apr. 5, 2007), about the type of evidence necessary to 
establish a disability ratings and effective dates for the 
specific disabilities on appeal.  The RO should provide the 
Veteran with such notification.

Accordingly, the issues of service connection for hand cramps 
and bowel spasms are REMANDED to the RO or AMC for the 
following action:

1.  The RO or AMC must provide the Veteran 
with notice of what is necessary to 
substantiate her claims for service 
connection.  Specifically, the notice 
letter should identify evidence that the 
VA will seek to obtain and that the 
claimant is expected to provide.  The 
Veteran should also be notified of the 
evidence necessary to establish an 
increase in disability rating and the 
effective date of award should her claim 
be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, No. 2006-
7303 (Fed. Cir. Apr. 5, 2007).

2.  When all indicated record development 
has been completed, the Veteran should be 
scheduled for a VA examination, with an 
appropriate specialist, to determine the 
nature and etiology of her claimed right 
hand cramp disability.  The relevant 
evidence in the claims folder should be 
made available to and reviewed by the VA 
examiner.  Any indicated tests and studies 
should be performed.

The VA examiner should identify any right 
hand disability present, and provide the 
following opinions:
 
Is it at least as likely as not (that is, 
is there a 50 percent or better 
probability) that any identified right 
hand disability was caused or permanently 
worsened by her service-connected right 4th 
metacarpal fracture disability, or is 
otherwise related to in-service injury 
during active duty.  In addition, the VA 
examiner should, to the extent possible, 
distinguish the manifestations of any non-
service-connected right hand disability 
from those of the service-connected right 
4th metacarpal disability.  The rationale 
for all opinions expressed should also be 
provided.

3.  The Veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
current identity and etiology of all of 
the claimed disabilities of the 
gastrointestinal system.  The relevant 
evidence in the claims folder should be 
made available to and reviewed by the VA 
examiner.  

Based upon the examination results and the 
claims folders review, the VA examiner 
should provide an opinion with respect to 
any currently present disability of the 
gastrointestinal system as to whether it 
is at least as likely as not that the 
disability is etiologically related to the 
Veteran's military service.

The VA examiner should identify all 
abnormalities and functional impairment of 
the Veteran's upper and lower 
gastrointestinal system, and identify the 
disorder or disorders responsible for the 
abnormalities and functional impairment.  
The rationale for all opinions expressed 
should also be provided.

4.  Then, the RO or the AMC should 
readjudicate the Veteran's claims for 
service connection for hand cramps, 
including as secondary to service-
connected residuals of right 4th metatarsal 
fracture, and service connection for bowel 
spasms, based on a de novo review of the 
record.  If the benefits sought on appeal 
are not granted, the Veteran and her 
representative should be furnished a 
supplemental statement of the case, and 
should be afforded the requisite 
opportunity to respond before the case is 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.
No action is required of the appellant until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


